DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,428,533 (hereinafter, the ‘533 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Oath/Declaration
The reissue oath/declaration filed on March 7, 2022 is accepted. It is noted that the declaration states three errors. The error “claim 13 is broadened by omitting the limitation that each of the plurality of strings having a thickness greater than the thickness of the adhesive layer” is an error upon which a reissue can be based.

Claim Rejections - 35 USC § 251
Claims 8-18 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Claims 8, 15 and 17 are broader than claims 8 and 1. Claim 8 has been amended to delete the cutouts on opposed sides of the rear surface of the first, second and third panels and claim 15 does not require a wall panel system, cutouts on opposed sides of the rear surface of the panel or the plurality of strings having a thickness greater than the thickness of the adhesive layer.
Therefore step 1 of the three-step test is met for claims 8-18.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”

During the prosecution of the ‘533 patent, the Examiner issued a non-final Office action on September 12, 2018. In the non-final office action, the Examiner rejected claims 1-7, 9-10 and 13 as being obvious over Poon (US 8,096,093) in view of Dao (US 9,611,654) and claims 8, 11 and 14 as being obvious over Poon in view of Dao and further in view of Mann (US 2,638,430).  
On December 12, 2018, the Applicant responded with arguments and amendments.  The Applicant amended claim 3 to overcome a rejection under 35 USC 112(b). The Applicant argued that Poon and Dao are not properly combined and do not disclose the limitations of the claims. Applicant argued that Poon does not disclose wall panels each having a body with a front surface, a rear surface and a pair of cutouts on opposed sides of the rear surface, the cutouts defining a central portion of the rear surface. Applicant also argued that Dao required the adjacent panels to be flush with one another. Regarding claims 8 and 11, Applicant argued that “Poon and Dao do not disclose an attachment layer with ridges and the adhesive layer in Mann is disposed within the tile as opposed to on an exposed cut out surface as required by claims 8 and 11. The motivation to move the adhesive layer to the exterior of the floor panel is not suggested by Mann as this would render the tile of Mann inoperable.” See SN 15/599,723, Remarks at pp. 6-8. Regarding claim 14, the Applicant argued that “claim 14 requires at least one attachment layer disposed on at least one of the rear surface and the cutouts of the panel. In contrast, Poon and Dao do not disclose attachment surfaces including ridges thereon. for the reasons stated previously with regard to the rejection of claim 8 and 11. Further, as stated previously the adhesive layer in Mann is disposed within the tile, and thus is not on a rear surface or a cut out surface, as required by claim 14.” See SN 15/599,726, Remarks of 12/12/2018 at pp. 7-8.
On February 11, 2019, the Examiner issued a non-final Office action rejecting claims 1-15 under 35 USC 112(b), claims 9-11 and 13 under 35 USC 102(a)(1) as being anticipated by Kompe (US 2013/0202841), claims 1 and 4-7 under 35 USC 103 as being obvious over Kompe, claims 2, 3 and 12 under 35 USC 103 as being obvious over Kompe in view of Poon, claim 8 under 35 USC 103 as being obvious over Kompe in view of Poon and Mann, claim 14 under 35 USC 103 as being obvious over Kompe in view of Mann and claims 15 and 16 under 35 USC 103 as being obvious over Kompe in view of Mann and Poon.
The Applicant responded on May 13, 2019 with an amendment and arguments. The Applicant canceled claim 1 and added the limitations of claim 1 into claim 4 to make it an independent claim and added the limitation “such that the central portion of the third wall panel is positioned only partially between and abutting each of the first wall panel and the second wall panel to define an open space between the wall surface and the central portion of the third wall panel. The Applicant amended claim 9 (which issued as claim 8) to include the following limitation “wherein the central portion of the third wall panel is disposed only partially between and in engagement with adjacent sides of the first wall panel and the second wall panel”. The Applicant canceled claims 14-16 and added claims 17-20 (which claim 17 and 18 made subject matter of claims 14-16 dependent on claim 9).
In regards to claim 9 (patent claim 8), the Applicant argued that “the panels of Kompe are fully disposed between one another, such that Kompe does not disclose a third wall panel is disposed only partially between and in engagement with adjacent sides of the first wall panel and the second wall panel” (SN 15/599,723, Remarks of 5/13/2019 at p. 6). Regarding claim 4 (patent claim 1), Applicant argued “Poon expressly discloses a tile system including multiple lower tile planks and upper tile planks that are assembled into three dimensional configuration by placing an upper tile plank over edges of two adjacent lower tile planks, without any central portion of the upper tile plank positioned partially between and abutting the adjacent lower tile planks, as required by claim 4 (SN 15/599,723, Remarks of 5/13/2019 at p. 8). At p. 10 of the remarks, the Applicant repeated the previous argument and stated “as also stated previously regarding the rejection of claim 4 regarding the same limitation as discussed above in claim 9” (SN 15/599,723, Remarks of 5/13/2019 at p. 10). Regarding claims 14 and 15 (which were canceled), the claims were as follows:
14. (Original) A wall panel for attachment to a wall surface, the wall panel comprising: 
- a body with a front surface, a rear surface, and a pair of cutouts on opposed sides of the rear surface of the body, the cutouts defining a central portion of the rear surface; 
- at least one attachment layer disposed on at least one of the rear surface and the cutouts, wherein the attachment layer includes a number of ridges therein.
15. (Original) The wall panel of claim 14 wherein the attachment layer comprises: 
- an adhesive layer; and 
- a number of strings positioned within the adhesive layer, each of the number of strings having a thickness greater than the thickness of the adhesive layer.
16. (Original) The wall panel of claim 15 wherein the strings are compressible in order to form a vacuum between the strings when the panel is pressed against a surface.

In response to the amendment and remarks, the Examiner issued a Notice of Allowability with and Examiner’s amendment (which was agreed upon by the Applicant’s representative in an interview on May 21, 2019). In the Examiner’s Amendment claim 4 (patent claim 1) was amended to include the limitation “wherein the step of placing the third wall panel on the wall surface comprises placing the pair of cutouts of the third panel over adjacent sides of the first and second wall panels” and claim 9 (patent claim 8) was amended to include the limitation “to define an open space between the wall surface and the central portion of the third wall panel, wherein the first, second and third wall panels are placed on the wall surface in a stacked, three-dimensional configuration, wherein the pair of cutouts of the third panel are disposed over the adjacent sides of the first and second wall panels”.
	Therefore, the Patent Owner amended claim 8 to add the limitations of  “wherein the central portion of the third wall panel is disposed between and in engagement with adjacent sides of the first wall panel and the second wall panel”. Further, the Applicant argued on May 13, 2019 that the prior art failed to disclose “any central portion of the upper tile plank positioned partially between and abutting the adjacent lower tile planks” and on December 12, 2018 that the prior art “does not disclose wall panels each having a body with a front surface, a rear surface and a pair of cutouts on opposed sides of the rear surface, the cutouts defining a central portion of the rear surface.” Further, the Applicant surrendered claims 14-16.
Therefore, the newly presented claims must include the limitations “a pair of cutouts on opposed sides of the rear surface, the cutouts defining a central portion of the reach surface” on each of the first, second and third panels which was an argued limitation.  Claims 8, 15 and 17 fail to disclose any of the limitations argued as not being disclosed by the prior art.   
  
Therefore, the limitations of “a pair of cutouts on opposed sides of the rear surface, the cutouts defining a central portion of the reach surface” is a limitations which is considered surrendered subject matter. Further originally filed claims 14-16 are considered surrendered subject matter.

The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claims 8, 15 and 17 are being broadened to omit the surrendered subject matter.  
Further, claim 15 is broader than claim 15 as originally filed because the instant claim 15 does not require a pair of cutouts on opposed sides of the rear surface of the body, the cutouts defining a central portion of the rear surface and that the attachment layer is disposed on the rear surface and the cutouts and the that attachment layer comprises a number of ridges therein.
Therefore step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claims 8-18
Therefore, claims 8-18 improperly recapture surrendered subject matter.

The third step in the recapture analysis is, to determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  The third step include two different types of analysis that must be performed.  
First, the reissue claim must be compared to any claims canceled or amended during prosecution of the original application.  It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.
Claims 15 of the instant application is broader than the canceled claims 14 and 15. Claim 15 is narrowed in that claim 14 of the ‘723 application only stated that “the attachment layer includes a number of ridges” wherein the instant claim 15 states that “a plurality of strings are spaced from one another to define channels therebetween and define an open space between the surface and the adhesive layer on the central portion of the at least one panel”. While this is a narrowing of the ridges, the claims have eliminated the cutouts that were argued as defining over the prior art during prosecution.

Second, it must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.
During the prosecution of the ‘533 patent, the Applicant argued that the prior art did not disclose the “pair of cutouts on opposed sides of the rear surface of the body, the cutouts defining a central portion of the rear surface”. Further, claims 14-16 were canceled and new claims with similar claim limitations (related to the adhesive with strings) were dependent from claim 9 which required a first wall panel, a second wall panel and a third wall panel, each wall panel including the pair of cutouts on opposed sides of the rear surface of the body, the cutouts defining a central portion of the rear surface”.  Therefore newly presented claim 15 recaptures surrendered subject matter of the canceled claims 14-16 of the ‘723 application.

Claims 8-18 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.


Claim Objections
Claim 8 is objected to because of the following informalities:  The deletions in the claim results in double punctuation – “rear surface,;”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 17, paragraph (b) includes the limitation “placing the plurality of panels on a surface with adjacent sides of the plurality of panels in engagement with one another, wherein the step of placing the plurality of panels on the surface comprises engaging the attachment layer on each of the plurality of panels with the surface to define an open space between the surface and the adhesive layer on the central portion of the plurality of panels”. What is the open space? The specification discloses an open space between the third panel and the surface (34). The specification also discloses “channels 50” between the adhesive and the surface on which the panel is being attached. The claim is unclear as to what the space being claimed is related to in the specification. The space claimed is between the surface and the adhesive layer. This could apply to the channels for the first and second panels or the open space (42) of the third panel. Not all of the panels have the same space between the panel and the surface. The written description does not provide a clear understanding of the claim language.

Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "an open space" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Is this the same “open space” claimed in claim 8? Is it a different open space?
Claim 12 recites the limitation "central portions of the first, second and third walls" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 includes a central portion of the third panel, is the “central portion” in claim 12 for the third panel the same as the central portion as in claim 8?


Claim Rejections - 35 USC §§ 102,103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenthal (US Patent No. 6,308,485).
Regarding claim 8, Blumenthal discloses a wall panel system for placement on a wall surface, the wall panel system comprising: a. a first wall panel (see below) having a body with a front surface, and a rear surface; b. a second wall panel (see below) having a body with a front surface, and a rear surface; and c. a third wall panel (see below) having a body with a front surface, and a rear surface, defining a central portion of the rear surface, wherein the central portion of the third wall panel is disposed between and in engagement with adjacent sides of the first wall panel and the second wall panel to define an open space between the wall surface and the central portion of the third wall panel (Fig. 2). While the open space in Fig. 2 is shown with a spacer, Fig. 3 shows that there are spaces between the spacers that would be completely open space.
[AltContent: textbox (Front surfaces)][AltContent: textbox (Central portion)][AltContent: textbox (3rd panel)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd panel)][AltContent: textbox (1st panel)]
    PNG
    media_image1.png
    184
    481
    media_image1.png
    Greyscale

[AltContent: textbox (Rear surfaces)]
Regarding claim 9, Blumenthal discloses the wall panel system of claim 8 further comprising an open space defined between the wall surface and the central portion of the third wall panel that consists of empty space (Fig. 3).
Regarding claim 12, Blumenthal discloses the wall panel system of claim 8 further comprising attachment layers (3,7) on central portions of the first, second and third wall panels (see above).

Claims 8 and 9 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Mathon (US D635,279).
	Regarding claim 8, Mathon discloses a wall panel system (Figs. 2-4) for placement on a wall surface (title), the wall panel system comprising: a. a first wall panel (“first panel” below) having a body with a front surface (shown in Fig. 3 below), and a rear surface (shown in Fig. 3 below); b. a second wall panel (“second panel” below) having a body with a front surface (shown in Fig. 3 below), and a rear surface (shown in Fig. 3 below); and c. a third wall panel (“third panel” below) having a body with a front surface (shown in Fig. 3 below), and a rear surface (shown in Fig. 3 below), defining a central portion (region around 180 of Fig. 4A) of the rear surface, wherein the central portion of the third wall panel is disposed between (shown in Fig. 3 below) and in engagement (shown in Fig. 3 below) with adjacent sides (“adjacent side” below) of the first wall panel and the second wall panel to define an open space (“open space” below) between the wall surface and the central portion of the third wall panel.

    PNG
    media_image2.png
    374
    645
    media_image2.png
    Greyscale

	As to claim 9, Mathon further discloses the wall panel system comprising an open space (“open space” above) defined between the wall surface and the central portion of the third wall panel that consists of empty space (shown above).


Claim(s) 8-13, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poon (US Patent No. 8,096,093).
Regarding claim 8, Poon discloses a wall panel system for placement on a wall surface, the wall panel system comprising: a. a first wall panel (see below) having a body with a front surface, and a rear surface; b. a second wall panel (see below) having a body with a front surface, and a rear surface; and c. a third wall panel (see below) having a body with a front surface, and a rear surface, defining a central portion of the rear surface, wherein the central portion of the third wall panel is disposed between and in engagement with adjacent sides of the first wall panel and the second wall panel to define an open space between the wall surface and the central portion of the third wall panel (Fig. 4D).
[AltContent: textbox (3rd panel)][AltContent: textbox (Front surfaces)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Central portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rear surfaces)][AltContent: textbox (2nd panel)][AltContent: textbox (1st panel)]
    PNG
    media_image3.png
    155
    525
    media_image3.png
    Greyscale



Regarding claim 9, Poon discloses the wall panel system of claim 8 further comprising an open space defined between the wall surface and the central portion of the third wall panel that consists of empty space (Fig 4D, see below).
[AltContent: rect]
    PNG
    media_image3.png
    155
    525
    media_image3.png
    Greyscale

Regarding claim 10, Poon discloses the wall panel system of claim 8 further comprising attachment surfaces (160) on the first, second and third wall panels.
Regarding claim 12, Poon discloses the wall panel system of claim 8 further comprising attachment layers on central portions of the first (160), second (160) and third wall panels (Figs. 4A, 4B).
Regarding claim 13, Poon discloses the wall panel system of claim 12 wherein the attachment layer comprises (160): an adhesive layer (820); and a plurality of strings (830) positioned within the adhesive layer.
Regarding claim 17, as best understood, Poon discloses the wall panel system of claims 8-13. Poon discloses that there is an open space between the central portion of the third panel and the wall/surface. The method of assembling the wall panel system would have been inherent to the wall panel system of Poon.

Claims 14-16 and 17-18 (as understood as explained below) are rejected under 35 U.S.C. 103 as being unpatentable over Poon in view of Farrage (Patent Application Publication No. US 2013/0284355).
Regarding claim 14, Poon discloses the wall panel system of claims 8-13. Poon does not state that the plurality of strings are compressible to form a vacuum between the plurality of strings when the wall panel system is pressed against a surface.
Farrage discloses a wall panel system in which the adhesive is applied to the strings (120) such that it “partially flow in and through the openings in the binding mesh 160 so as to simultaneously stick to and affix the binding mesh 160 to the underside surfaces 122 of the tile bodies 120 while also leaving sufficient contact adhesive 130 above the binding mesh 160, or on the side of the binding mesh 160 opposite the tile bodies 120, so as to provide for the installation of the mosaic sheet tile apparatus 110 to the substrate 60 in a manner analogous to that described above in connection with FIGS. 1-3 and a single tile apparatus 10”. Therefore, Farrage teaches a system in which a plurality of strings are positioned within and adhesive layer and the adhesive with the plurality of strings is compressible to form a vacuum between the plurality of strings.
It would have been obvious of ordinary skill in the art to have the strings of Poon be compressible to form a vacuum. The motivation would have been to create peel-and-set panel system that is capable of being secured to a wide range of surfaces with ease as taught by Farrage (for example at paragraph 0033).
Regarding claims 17 and 18, if the open spaces of claim 17 are directed to the channels, Poon as modified by Farrage discloses the wall panel system of claim 14. It would have been obvious to one of ordinary skill in the art to activate the adhesive by applying pressure which would also create a vacuum between the surface layer and the adhesive.
Regarding claim 15, Poon discloses a surface panel system for placement on a surface, the panel system comprising: at least one panel having: a) a body with a front surface and a rear surface (see above) having a central portion (see above); b) an attachment layer (160) disposed on at least the central portion of the rear surface, the attachment layer including: i) an adhesive (160) layer; and ii) a plurality of strings (830) positioned within the adhesive layer.
Poon does not state that the plurality of strings are positioned within the adhesive to define channels and define an open space between the surface and the adhesive layer. 
Farrage discloses a wall panel system in which the adhesive is applied to the strings (120) such that it “partially flow in and through the openings in the binding mesh 160 so as to simultaneously stick to and affix the binding mesh 160 to the underside surfaces 122 of the tile bodies 120 while also leaving sufficient contact adhesive 130 above the binding mesh 160, or on the side of the binding mesh 160 opposite the tile bodies 120, so as to provide for the installation of the mosaic sheet tile apparatus 110 to the substrate 60 in a manner analogous to that described above in connection with FIGS. 1-3 and a single tile apparatus 10”. Therefore, Farrage teaches a system in which a plurality of strings are positioned within and adhesive layer and the adhesive with the plurality of strings form an open space between the adhesive layer and the surface and which is compressible to form a vacuum between the plurality of strings.
It would have been obvious of ordinary skill in the art to have the strings of Poon create an open space/channel between the adhesive layer and the surface. The motivation would have been to create peel-and-set panel system that is capable of being secured to a wide range of surfaces with ease as taught by Farrage (for example at paragraph 0033).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-15 of copending Application No. 17/088,657 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed floor panels with an attachment layer having ridges/channels to create a vacuum with a surface.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 1-7 are allowed.
The prior art of record does not disclose or suggest a third wall panel on the wall surface between a first wall panel and a second wall panel such that a central portion of the third wall panel is positioned between and abutting each of the first wall panel and the second wall panel to define and open space between the wall surface and the central portion of the third wall panel, and a pair of cutouts of the third panel over adjacent sides of the first and second wall panels.  

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not fully persuasive.
Applicant traverses the Examiner’s finding that the oath/declaration is improper. However, the Applicant submitted a new declaration with three errors. The error “claim 13 is broadened by omitting the limitation that each of the plurality of strings having a thickness greater than the thickness of the adhesive layer” is an error upon which a reissue can be based.
This error is not related to a surrender generating limitation and therefore can be relied upon as an error upon which a reissue can be based.  The errors provided related to claim 8, are directed to eliminating surrender generating limitations and therefore create recapture.
Applicant argued that the recapture rejection of claims 15-17 is improper. Applicant argues that the new claims include an open space in the claims. However, as discussed above in regards to the rejection under 35 USC 112(a) there is confusion between the specification and the claims regarding the open space. In the specification the open space is related to the space between the central portion of an upper tile and the lower surface on which the first and second panels are secured.
Applicant argues that claims 15-17 have been made less restrictive than originally canceled claims or previously identified surrender generating limitation. As discussed in the rejection under 35 USC 251, during the prosecution of the ‘533 patent, the Applicant canceled claims 14-16 to make the subject matter of claims 14-16 depend from claim 9 (patent claim 8). Therefore, originally filed claim 14 has been surrendered. New claim 15 is broader in the area of the surrendered generating limitation than canceled claims 14-16.
Applicant argues that Poon does not disclose that “the third wall panel is “disposed between and in engagement with adjacent sides” of lower planks 20”.  The Examiner notes that the claim does not require that the central portion is required to be disposed in the same plane as the first and second panel. As seen below, the boxed section of the third panel is between the first and second panels. 
[AltContent: rect]
    PNG
    media_image3.png
    155
    525
    media_image3.png
    Greyscale

Applicant argues that Mathon does not include engagement with adjacent sides of the first and second panels. However, the claim does not clearly identify the sides as in annotated drawings of the argument at p. 12. The panel of Mathon has a front surface that includes a side portion and a central portion as shown below.


[AltContent: textbox (Central portion)][AltContent: textbox (side)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    145
    367
    media_image4.png
    Greyscale

The arguments directed towards the rejections under Tuente and KR ‘279 are moot due to these rejections not being maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horlin (US Patent No 1,430,996) discloses a three dimensional panel system in which the third panel includes a pair of cutouts. Rusek (US 2003/0041544), Heidemann (US 2009/0255202) and Seber (US 2014/0124401) disclose adhesives with strings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees: /CSW/ /E.D.L/                                          SPRS, Art Unit 3993